   8:19-cv-00342-BCB-SMB Doc # 62 Filed: 11/10/20 Page 1 of 2 - Page ID # 258




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


A. W.,
                         Plaintiff,
         v.                                                           8:19-CV-342


NEBRASKA MEDICAL CENTER, a Nebraska                                      ORDER
non-profit corporation; and M.D. MARK
DIETRICH,
                         Defendants.


        This case comes before the Court on the parties’ Joint Motion for Approval of Settlement

Agreement pursuant to the Nebraska Hospital-Medical Liability Act, Neb. Rev. Stat. § 44-2801 et

seq. Filing 60; Filing 60-1. Upon a preliminary review, the Court finds no issues with the proposed

settlement agreement. However, Neb. Rev. Stat. § 44-2833 states that after the filing of a proposed

settlement agreement, “[t]he judge shall set the matter for trial as soon as practicable.” (Emphasis

added.) At such a hearing, the parties “may introduce relevant evidence to enable the court to

determine whether or not the settlement should be approved.” Id. Accordingly, the Court concludes

it is required to hold a hearing on this matter. See Filing 172 at 2, N.M.S. v. Ramsey, 8:16-CV-

499 (D. Neb. June 19, 2019) (concluding section 44-2833 requires the Court to hold a hearing prior

to approving a settlement agreement under the Nebraska Hospital-Medical Liability Act).

        The Act also requires the parties to serve a copy of a motion seeking approval of a

settlement agreement “on the director [of insurance], the health care provider, and the health care

provider’s insurer” in case these parties wish to intervene in the case. Neb. Rev. Stat. § 44-2833.

Accordingly, the parties are ordered to comply with section 44-2833’s service requirements and

file a certificate of service with the Court.


                                                 1
  8:19-cv-00342-BCB-SMB Doc # 62 Filed: 11/10/20 Page 2 of 2 - Page ID # 259




       The parties are instructed to communicate with courtroom deputy Kathy Rose at

Kathy_Rose@ned.uscourts.gov or (402) 661-7351 by Friday, November 13, 2020, to coordinate

the date and time for this hearing. The hearing will be held by video teleconference pursuant to

this Court’s General Order 2020-14 regarding the ongoing coronavirus health situation. The parties

are ordered to email all proposed exhibits to the courtroom deputy no later than two (2) business

days prior to the hearing.

       IT IS THEREFORE ORDERED:

       1. The parties are ordered to serve a copy of the Joint Motion for Approval of Settlement

           Agreement in accordance with the requirements of Neb. Rev. Stat. § 44-2833 and file

           a certificate of service with the Court;

       2. The parties are ordered to contact the courtroom deputy to schedule a video

           teleconference hearing on the Joint Motion for Approval of Settlement Agreement,

           Filing 60; and

       3. The parties must email the exhibits they intend to offer to the courtroom deputy no later

           than two (2) business days prior to said hearing.



       Dated this 10th day of November, 2020.
                                                      BY THE COURT:



                                                      _____________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                 2
